Citation Nr: 1230979	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was previously before the Board in May 2010 and March 2012 at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining a VA medical opinion.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he did not suffer with chronic allergies and sinus problems until his military service.  He believes he incurred chronic sinus problems due to environmental factors being stationed in California.  Indeed, he claims his sinus problems would resolve any time he went back home to Texas.  

Despite the Veteran's contentions of not suffering with allergies until his military service, his service treatment records reveal he checked a box on his September 1973 entrance examination indicating ear, nose, and throat trouble, "hay fever" and frequent colds.  On the other hand, he was not actually diagnosed with any sinus-related abnormality on entrance into the military.  

After entering the military, service treatment records reveal regular treatment for nasal congestion, upper respiratory infections, allergic rhinitis, sinusitis, "hay fever" and viral syndrome.  Of particular significance, an October 1974 service treatment record notes the Veteran's "fairly long history of bronchial allergy since living here, which clears up on going back to Texas."  This record was noted in California, where the Veteran was stationed.  At that time, he was diagnosed with allergic rhinitis.  

Also complicating the matter, the Veteran has a well documented post-service history of cocaine use causing permanent residuals, to include large nasal septal perforation.  According to post-service medical evidence, the perforation aggravates the Veteran's current sinus problems.

Aside from the Veteran's check marked box on his military entrance examination, there is nothing in the claims folder that objectively shows a pre-military sinus condition.

The Veteran was afforded a VA examination in July 2010, where the examiner opined that the Veteran's nasal and sinus problems "clearly and unmistakably" preexisted his military service and "clearly and unmistakably" were not aggravated by service.  The examiner's rationale, however, only identified the self-reported sinus issues check marked by the Veteran on entrance into the military.  The examiner did not reconcile or otherwise address the fact that no clinical diagnosis was rendered at the time of the enlistment examination.  In addition, the examiner did not address in-service treatment seemingly associating the Veteran's long-standing allergy problems with California environmental factors.

The Board previously remanded this claim to ask the July 2010 examiner to clarify the opinion.  The examiner provided an addendum in April 2012, but essentially provided an identical opinion.  The examiner did not address or otherwise answer the questions raised in the Board's March 2012 remand.  

The Veteran's representative takes issue with the VA examiner's opinion and addendum and has requested a new VA examination altogether.  The Board agrees.

As explained in the Board's prior remand, despite the Veteran's self-report of sinus problems on entrance, no actual related condition was found or noted on his military entrance examination.  When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry and the burden falls on the government to rebut the presumption of soundness.  Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires the VA show by clear and convincing evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Id.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The July 2010 VA examiner appeared to base the opinion that there was clear and unmistakable evidence of a pre-existing sinus condition on the Veteran's self-report.  The Board remanded the claim finding the examiner's opinion not well rationalized in light of the high legal standard for rebutting the presumption of soundness.  

In the March 2012 Remand, the Board specifically directed the examiner to provide an addendum addressing and reconciling the ambiguous evidence in the file as described above.  By simply restating the July 2010 VA examination conclusions, the April 2012 examination addendum is unresponsive to the Board's prior Remand directives and, therefore, a new VA examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of the claimed sinus disorder.

The claims folder must be made available to the examiner for review.  The examiner's attention is specifically directed to the Veteran's September 1973 enlistment examination and Report of Medical History, the October 1974 treatment record noting the Veteran's allergy "clears up" on going back to Texas, and the other service treatment reports pertaining to diagnoses of allergic reaction, sinusitis, upper respiratory infections, hay fever, and nasal congestion.

The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  

Based on examination findings and a review of the record, the examiner must answer the following questions:

Does the Veteran have a current diagnosis of a "sinus disorder," and, if so:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a sinus disorder that existed prior to his entry onto active duty?  

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service (e.g., due to environmental factors of his duty station in California) or that any increase in disability was due to the natural progression of the disease?  

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's sinus disorder had its onset in service?

In answering the questions, the examiner is specifically asked to address the September 1973 enlistment examination which included the Veteran's self-report of hay fever and ear, nose and throat trouble, but no diagnosis; the October 1974 treatment record noting that his allergy "clears up" on going back to Texas; and other in-service diagnoses of allergic reaction, sinusitis, upper respiratory infections, hay fever, and nasal congestion.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

